The application is examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Set 3 CLAIMING - “ADVERTISEMENT DISPLAY CONTROLLER”
Examiner thanks Applicant for the amendment to advance prosecution.
This office action responds to the amendment of 7/12/2022.  
Claims 1-7 examined.
Canceled 	none
New		none
Amended	1 6 7
16844209, filed 04/09/2020 claims foreign priority to JP 2019-102999, filed 05/31/2019

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	More specifically, while unit could possibly be interpreted as a nonce word, Examiner is nonetheless not interpreting unit to be a nonce word because upon a thorough reading of the specification, it does not appear that unit is intended to perform as a nonce word to indicate corresponding structure.  This claim interpretation section merely makes it clear that Examiner is not considering unit to invoke 112(f).  If applicant did intend to invoke 112(f), Applicant should so state in the response to this office action with structural support for each occurrence of the word unit.  The specification discusses at [0028] that control unit includes a CPU, however, for all the other instances of unit, i.e. advertisement storage unit, state observation unit, advertisement determination unit, advertisement output unit and so on, there is no mention of CPU, thus these units and any other units that do not have a discussion of CPU are not interpreted to include a CPU and are interpreted to be software.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Step 1:  Claims 1-7 are to ADVERTISEMENT DISPLAY CONTROLLER - controller (device), server and method claims.  Thus, the claims, are each directed to one of the statutory categories of 35 U.S.C. § 101.  However, claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A:
	Prong 1:	
Applicant is Advertising a supply when machine is detected to be in a state of demand. The claim(s) is/are directed to math for CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. The claims are directed to data gathering and doing Advertising a supply when machine is detected to be in a state of demand. That’s fundamental economics. 
In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims are to Certain Methods of Organizing Human Activity such as
[Wingdings font/0x9F] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Wingdings font/0x9F] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
[Wingdings font/0x9F] managing personal behavior or relationships or interactions
Alice
clearinghouse
implemented by computer
Here
Determine demand to respond to with a supply, i.e. fundamental economics, Targeted advertising
implemented by computer
Bilski
hedge
implemented by computer


The claim(s) recite An advertisement display { } that outputs an advertisement of a product used by an { } to the { }, comprising: an advertisement storage unit that stores data indicating an advertisement of each of a plurality of products; a state observation. unit that observes a state of the { } on the basis of at least a machining state of the { } and a machining operation history of the { }; an advertisement determination unit that selects an advertisement including information useful for a user of the { } on the basis of an observation result of the state observation unit; and an advertisement output unit that outputs the advertisement selected by the advertisement determination unit to the { } (within Claim 1 and claims 2-5 dependent therefrom).  
Substantially similarly, within the other independent claim(s)(as interpreted to be as explained within 112 b rejection),  A { } including an advertisement display { } that outputs an advertisement of a product used by an { } to the { }, comprising: an advertisement storage unit that stores data indicating an advertisement of each of a plurality of products; a state observation. unit that observes a state of the { } on the basis of at least a machining state of the { } and a machining operation history of the { }; an advertisement determination unit that selects an advertisement including information useful for a user of the { } on the basis of an observation result of the state observation unit; and an advertisement output unit that outputs the advertisement selected by the advertisement determination unit to the { }. (within Claim 6).
Substantially similarly, within the other independent claim(s),  An advertisement display control method for outputting an advertisement of a product used by an { } to the { }, the method being realized by a { } and comprising: as advertisement storage step of storing data indicating an advertisement of each of a plurality of products; a state observation step of observing a state of the { } on the basis of at least a machining state of the { } and a machining operation history of the { }; an advertisement determination step of selecting an advertisement including information useful for a user of the { } of the basis of an observation result in the state observation step; and an advertisement output step of outputting the advertisement selected to the { }. (within Claim 7).
Dependent claims further describe: wherein the state observation unit observes whether a cumulative use time of the product has exceeded a lifetime of the product on the basis of consumable management information about the product used by the { } (within Claim 2);  further comprising: a user operation determination unit that determines whether a program has been debugged on the basis of the operation. history, wherein the advertisement determination unit selects an advertisement, including the useful information on the basis of a determination result of the user operation determination unit (within Claim 3);  wherein the advertisement storage unit stores at least advertisement display timing data that sets a timing to display an advertisement in advance so as to correspond to each of the plurality of advertisements, and the advertisement determination unit determines a timing to output. the selected advertisement via the advertisement output unit on the basis of the advertisement display timing data (within claim 4 and further depending claim 5);  wherein the advertisement display timing data sets a timing to suppress display of an advertisement so as to correspond to each of the plurality of advertisements, and the advertisement determination unit temporarily stops the output of the advertisement when it is determined that a present time point is a timing to suppress display of the advertisement on the basis of the advertisement display timing data (within claim 5);  
Utilizing broadest reasonable interpretation, (see MPEP 2106.04 II, in part, “Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation) claims 1-7  involve  certain method of organizing human activity, because the claims involve commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), as person(s) having ordinary skill in the art would conclude, considering broadest reasonable interpretation, that the claims involve fundamentally the same activity that advertisers, marketers and sales people perform in performing advertising, marketing and sales activity because advertisers, marketers and sales people commonly send advertisements to users that are in need of particular products when those products are in need of being replaced or service is due as is the case with claims 1-7.  Accordingly, claims 1-7 recite an abstract idea.
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea.
	Prong 2:  This judicial exception is not integrated into a practical application because the claims recite additional elements and/or combination(s) of additional elements as per each respective claim(s), using computing elements including: Controller, (found within claims 1-6), server, (found within claim 6), industrial machine, (found within claims 1-7), computer, (found within claim 7)  at a high-level of generality (i.e. as generic computing components performing generic computing functions) such that it amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  Further the additional elements and/or combination(s) of additional elements as per each respective claim(s) offer no more than generally linking the judicial exception to a particular technological environment or field of use to apply the judicial exception and thus the judicial exception is not integrated into a practical application (See MPEP 2106.05(h)).  Accordingly, the additional elements and/or combination(s) of additional elements as per each respective claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims amount to generic computing components and applying them for CERTAIN METHOD OF ORGANIZING HUMAN ACTIVITY.  Claims 1-7 are directed to an abstract idea.
	Step 2B:	Claims 1-7 do not include additional elements and/or combination(s) of additional elements as per each respective claim(s) that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application because the computing components of: Controller, (found within claims 1-6), server, (found within claim 6), industrial machine, (found within claims 1-7), computer, (found within claim 7)   amount to no more than adding the words “apply it”.  Similarly, the ordered combination offers no more than mere instructions to apply the exception using generic computing components (See MPEP 2106.05(f)).  Further, the additional elements do not amount to significantly more than the judicial exception, both individually and in ordered combination, as per each of the respective claims because the additional elements offer no more than generally linking the judicial exception to a particular technological environment or field of use to apply the judicial exception (See MPEP 2106.05(h)).  The additional elements, both individually and in ordered combination, as per each respective claim, perform ordinarily to receive and process data so as to practice a certain method of organizing human activity.  As a whole, the claims are drafting effort designed to monopolize the judicial exception and are therefore, not patent eligible.
	While the claims include an industrial machine, its role is passive and the machine is interacting with software that is monitoring and communicating with it as the main actions of the steps are performed by controller (device), server and computer, thus, the claims amount to generic computing components and apply it.
	The additional elements, both individually and in combination, do not effectuate an improvement to the functioning of a computer or to any other technology or technical field (See MPEP 2106.05(h)); nor do they apply the judicial exception with, or by use of, a particular machine (See MPEP 2106.05(b)); nor do they effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, for the reasons already explained, because the additional elements merely amount to adding the words “apply it” or merely use the additional elements as a tool to perform the abstract idea, and therefore, do not present an inventive concept amounting to significantly more than the judicial exception itself.  See also, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)(sending messages over a network); BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018).

Well-understood routine and conventional

Industrial machine – there are 8,023 US PG PUBs to industrial machine such as
US 20110228936 ¶ 17 advertising … industrial machine
US 20100101649 ¶ 89 advertising … industrial machine
US 20190102541 ¶ 47 advertising … industrial machine
US 20110238495
US 20080010 ¶ 50
US 20030043401 ¶ 38
US 20050167489  ¶ 148

Advertisement storage unit – there are 24,566 US Patents and US PG PUBS for ad storage, e.g.
ADVERTISEMENT DELIVERABLE STORAGE SYSTEM US 20170011431
ADVERTISEMENT STORAGE AND RETRIEVAL US 20120278173
ADVERTISEMENT FORWARDING STORAGE AND RETRIEVAL NETWORK US 20110173069 
Online Advertisement Storage And Active Management US 20110276400
ADVERTISING STORAGE US 20160330673

Advertisement display controller, ad determination unit, ad output unit at least 303 US PG Pubs and US Pat e.g.
US 20080046919 ¶ 18
US 20120231801 ¶ 127
US 20110093330 ¶ 3
US 20060070095 ¶ 8
US 20190080355 ¶ 4

State observation unit – there are at least 4,740 state detector US Pats and US PG PUBs, e.g.
US 20060195866 ¶ 18 advertisement based on detect state of TV
US 20160262105 ¶ 11 advertisement based on detected state of power supply
US 20160012624 ¶ 33 advertisement based on detected state of terminal
US 20110029385 ¶ 81 printer detects state (out of ink) and advertises


A shared economic resource (water well, river, farm equipment, road, plot of land, equipment shared in a cooperative such as a co-op of farmers, citizens, fisherman, air such as in BeiJing where most days are grey with pollution) goes back to ancient times. Such an economic resource is from time to time in a state of demand, such as for its maintenance. It is well-understood routine and conventional that it could be an industrial machine
Water Supply Device Shared By Multiple Machine Tools CN 204221516 U
US 20150278943 SHARED VEHICLE ¶ 4 7
Fuel Cost Of A Shared Automobile  CN 109345295 A
US 20210295440  shared vehicle
US 20150310467 shared vehicle
US 20190244042 shared vehicle
US 20150100505 VEHICLE SHARING TOOL BASED ON VEHICLE CONDITION ASSESSMENTS
US 20210272188 SHARED VEHICLE MANAGING
US 20190266623 MANAGEMENT OF SHARED VEHICLES
US 20050080752 Communal Vehicle System
US 20120095813 power cooperative

Examiner cited the above but could have cited literally hundreds of other examples. The additional elements are generic, generally applied, well-understood routine and conventional.

The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry.
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p.16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the elements do something unconventional such that Applicant has improved an element, improved computer functionality. Applicant presents an abstract idea for which computers are invoked merely as a tool. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The further elements of the claims are merely directed to further abstract ideas (a plurality of exceptions December 16, 2014 Interim Guidance p 74625, Fed Register Vol 79 No 241) and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is conventional (medium, processor, storage). There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (marketing), not a technical problem. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or ad display controller in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of Advertising a supply when machine is detected to be in a state of demand, i.e. CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. 
In addition to these indisputably generic features industrial machine, storage, output unit, ad determination unit, state observation unit, display controller, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
- Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
- Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of Advertising a supply when machine is detected to be in a state of demand for organizing human behavior implemented with generic technology. In addition to these indisputably conventional features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). 
We must thus conclude that the claims fail step two as well. 
Claims dependent from the independent claims do not cure the deficiencies and are rejected.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Entire reference is cited, with incorporated references

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 1 - 7 : rejected under 35 U.S.C. 103 as over Treyz (US 6,526,335) in view of Cella US 20190339688 in view of Onose US 20200380558 (US PG PUB for this application US Ser 16/844209)

	
Regarding Claim 1, 6, 7 
Except for the exact word {industrial} CELLA
Treyz discloses:
[Wingdings font/0xA2] An advertisement display controller that outputs an advertisement of a product used by an { } machine to the { } machine, comprising: 
Col 39 line 1-14 Fig 38 item 566 Col 85 line 49- Col 86 line 10 (advertisements to replace gasoline, air filter) (automobile is a machine)
Col 38 line 4 - Col 39 line 1-14 Fig 37, Fig 38 elem 566 Col 85 line 49- Col 86 line 10 (ads to replace gasoline, air filter) (Examiner interpretation: automobile is a machine) Col 60 line 16-25 (remote server) Col 52 line 55-65 (server on the internet) col 66 line 21-61
Applicant stated (remarks p15) that advertisement display controller is in the prior art when Applicant said the invention is an improvement to advertisement display controller in his 101 argument.
[Wingdings font/0xA2]  an advertisement storage unit that stores data indicating an advertisement of each of a plurality of products 
Col 85 line 49- Col 86 line 10 (advertisements to replace gasoline, air filter) Col 39 line 1-14 (replace oil) col 60 line 46-67 (targeted information…local database at automobile, or remote wireless link to remote database) Col 60 line 16-25 (remote server) Col 52 line 55-65 (server on the internet) col 66 line 21-61
[Wingdings font/0xA2] a state observation unit that acquires from a controller that controls the industrial machine at least a machining state of the industrial machine and a machining operation history of the industrial machine, and observes a state of the { } machine on the basis of 
col 17 lines 1-13, col 38 lines 19-33 
the acquired machining state and machining operation history
Col 38 line 4 - Col 39 line 1-14 Fig 37, Fig 38 elem 566 Col 85 line 49- Col 86 line 10 (ads to replace gasoline, air filter) (Examiner interpretation: automobile is a machine) Col 60 line 16-25 (remote server) Col 52 line 55-65 (server on the internet) col 66 line 21-61

[Wingdings font/0xA2] an advertisement determination unit that selects an advertisement including information useful for a user of the { } machine on the basis of an observation result of the state observation unit Col 85 line 49- Col 86 line 10 (advertisements to replace gasoline, air filter) Col 39 line 1-14 (replace oil) Col 60 line 16-25 (remote server)
[Wingdings font/0xA2] and an advertisement output unit that outputs the advertisement selected by the advertisement determination unit to the { } machine Col 85 line 49- Col 86 line 10 (advertisements to replace gasoline, air filter) Col 39 line 1-14 (replace oil) Col 60 line 16-25 (remote server) Col 52 line 55-65 (server on the internet)

Treyz has a machine. Whether it is an industrial machine is a matter of subjective interpretation. For example, if Treyz’s vehicle takes user to work a factory the machine can be seen as industrial. If the same vehicle takes user from factory back home, then has the machine changed because it takes user home? Obviously not. Is the machine in Treyz a leisure machine if user drives it to the beach instead of the factory? Industrial is a merely a label. 
Treyz discloses a machine. 
NOT EXPLICIT in Treys is the exact word industrial.
Cella US 20190339688 (Title: “Data Collection … For Maintenance Using Industrial Internet of Things”) discloses an industrial IoT ad display controller and state observation unit for industrial machines (Fig 1) including  sensing state, determining operating history, predictive maintenance, anticipation of state, pattern recognition and recommendations, suggestions, sending out offers, discounts and advertisements ¶ 397 advertising ¶ 409 promoting ¶ 411 promotion ¶ 1540 advertising ¶ 1551 advertising ¶ 2173 ¶ 2198 advertising ¶ 2397 advertising ¶ 2544 advertising ¶ 2688 advertising for products and services which will fill the detected demand of the machine.
Cella discloses maintenance and replacing machine consumables and notifying operator of such needs, like Treyz. They are analogous prior art. Therefore, It would have been obvious to combine the industrial features of Cella and advertisement delivery to automobile (type of machine) features of Treyz to arrive at the claimed invention because the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because delivering notifications and advertisements regarding consumable depletion whether in an industrial machine or a machine like an automobile are delivered to assist machine users alike to best operate their machines properly and to maintain the machine efficiency and operation and a reminder to replace a consumable product will assist in the maintenance of the machine.

NOT EXPLICIT in Treyz but Applicant admits that this is in the prior art 
wherein the industrial machine is shared and used in units of time or number of parts to be machined in an industrial machine sharing service

    PNG
    media_image1.png
    317
    336
    media_image1.png
    Greyscale

It would have been obvious to combine what has been known “In recent years” with Treyz for the predictable result of a machine whose need or demand can be responded to with advertising such as for refueling or maintenance of the machine, e.g. simply substituting the machine with a shared machine (shared vehicle, shared tool, shared equipment, shared resource). 

2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. This is simply Combining Prior Art Elements According to Known Methods

Treyz discloses the server in claim 6: 
a server including advertisement display controller 
Col 38 line 4 - Col 39 line 1-14 Fig 37, Fig 38 elem 566 Col 85 line 49- Col 86 line 10 (ads to replace gasoline, air filter) (Examiner interpretation: automobile is industrial machine) Col 60 line 16-25 (remote server) Col 52 line 55-65 (server on the internet) col 66 line 21-61
an advertisement storage unit that stores data indicating an advertisement of each of a plurality of products 
Col 85 line 49- Col 86 line 10 (advertisements to replace gasoline, air filter) Col 39 line 1-14 (replace oil) col 60 line 46-67 (targeted information…local database at automobile, or remote wireless link to remote database) Col 60 line 16-25 (remote server) Col 52 line 55-65 (server on the internet and 3:45-67 and Fig 7, corresponding text ) col 66 line 21-61

Cella server Fig 1, corresponding text. 

Regarding Claim 2. 
Treyz/Cella/Onose disclose: 
The advertisement display controller according to claim 1, as discussed above, Treyz further discloses: 
wherein the state observation unit acquires from the controller consumable management information about the product used by the industrial machine, and observes whether a cumulative use time of the product has exceeded a lifetime of the product on the basis of the acquired consumable management information 
Col 85 line 49 - Col 86 line 10 (advertisements to replace gasoline, air filter) Col 39 line 1-14 (replace oil) Col 60 line 16-25 (remote server)
Regarding Claim 3. 
Treyz/Cella/Onose disclose: 
The advertisement display controller according to claim 1, as discussed above, Treyz further discloses: further comprising: 
a user operation determination unit that determines whether a program has been debugged on the basis of the operation history, col 17 lines 1-13, col 38 lines 19-33
wherein the advertisement determination unit selects an advertisement, including the useful information when the program has been debugged 
col 17 lines 1-13, col 38 lines 19-33 Col 85 line 49- Col 86 line 10 (advertisements to replace gasoline, air filter) Col 39 line 1-14 (replace oil)

Cella ¶ 428 shows when there’s a failure, what follows is repair. The converse is then obvious, if there is a repair then there must be a failure, a deficiency, crack in the code, and the like. Cella says when industrial machine senses a demand (failure deficiency, performance gap etc) provide recommendations, suggestions, sending out offers, discounts and advertisements ¶ 397 advertising ¶ 409 promoting ¶ 411 promotion ¶ 1540 advertising ¶ 1551 advertising ¶ 2173 ¶ 2198 advertising ¶ 2397 advertising ¶ 2544 advertising ¶ 2688 advertising for products and services which will fill the detected demand of the machine. It would have been obvious that one thing that can be repaired or debugged is software (Cella ¶ 295) and programs (Cella ¶ 204) in Cella’s machine -- or Treyz’s computer (Fig 1). It would advertising after detecting debugging or repair is therefore obvious.

Regarding Claim 4. 
Treyz/Cella/Onose disclose: 
The advertisement display controller according to claim 1, as discussed above, Treyz further discloses: wherein the advertisement storage unit stores at least advertisement display timing data that sets a timing to display an advertisement in advance so as to correspond to each of the plurality of advertisements, Col 85 line 49- Col 86 line 10 (advertisements to replace gasoline, air filter) Col 39 line 1-14 (replace oil) (Examiner interprets timing data to include that the consumables are running low, i.e. the time to send advertisement is when consumable needs to be replaced)
and the advertisement determination unit determines a timing to output. the selected advertisement via the advertisement output unit on the basis of the advertisement display timing data. Col 85 line 49- Col 86 line 10 (advertisements to replace gasoline, air filter) Col 39 line 1-14 (replace oil) (Examiner interprets timing data to include that the consumables are running low, i.e. the time to send advertisement is when consumable needs to be replaced)

Regarding Claim 5. 
Treyz/Cella/Onose disclose: 
The advertisement display controller according to claim 4, as discussed above, Treyz further discloses: wherein the advertisement display timing data sets a timing to suppress display of an advertisement so as to correspond to each of the plurality of advertisements, and the advertisement determination unit temporarily stops the output of the advertisement when it is determined that a present time point is a timing to suppress display of the advertisement on the basis of the advertisement display timing data.   Col 85 line 49- Col 86 line 10 (advertisements to replace gasoline, air filter) Col 39 line 1-14 (replace oil) (Examiner interprets timing data to include that the consumables are running low, i.e. the time to send advertisement is when consumable needs to be replaced and the advertisements are suppressed until the condition is met that the consumables are running low)

Response to Remarks
Applicant’s amendment and remarks are fully considered but unfortunately not persuasive.

101
As to applicant remarks that Applicant has an improvement, to the contrary Applicant just implements an idea on generic elements which elements are not improved.

As to applicant remarks that (p10 of 27 September 2021 Applicant response), Applicant alleged evidence and pointed to his Spec.

From 27 September 2021 Applicant response

    PNG
    media_image2.png
    573
    652
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    385
    631
    media_image3.png
    Greyscale






Unfortunately, this is evidence that Applicant claims CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY determining demand, so applicant can provide a point to a supply, i.e. advertising.

As to applicant remarks that he has a novel combination, novelty is not at issue in the 101.
As to applicant remarks that (p8) since his claim is novel, it is not fundamental, unfortunately applicant claims the fundamental concept of determining demand, so applicant can provide a point to a supply, i.e. advertising. Applicant merely arguing that he has something novel doesn’t make it novel.

As to applicant remarks that (p8-9), applicant is data gathering MPEP 2106.05 -- CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY determining demand, so applicant can provide a  point to a supply, i.e. advertising. The state observation unit referred to at remarks p9 are part of data gathering (MPEP 2106.05) for determining demand to respond by pointing to a supply, advertising via advertisement display controller.

As to applicant remarks (p10 bottom – p11 top), the claim does not improve the function of a computer or improve technology, but simply computer implement an idea.

Examiner thanks Applicant for the amendment to advance prosecution (remarks p12).

As to remarks that Applicant has an improvement, remarks p12, unfortunately Applicant just implements an idea on generic elements.

The claim is still fundamental economics, despite the fact that a machine is shared. The machine still affects demand and response by pointing to a supply, advertising.

As to applicant remarks that US Ser 14/026126 (Ex Parte Smith) is relevant, unfortunately it’s not precedential.

As to applicant argument that Ex Parte Smith matters (remarks p7), unfortunately it doesn’t – it’s not precedential. Stops, limits, timers such as are discussed at p.8-9 are long standing practice used by traders. Anyone of us who has worked at a hedge fund knows this. Their use is not an improvement in technology, contrary to the statement at p.9 of Ex Parte Smith’s PTAB opinion. It is simply computer implementation, like computer implementation of a a hedge, like in Bilski. As examiner read Ex Parte Smith, he was not surprised at all to find Judge Bui disagree. Thus the decision is not persuasive even to the PTAB, and not even persuasive to the very panel that decided Ex Parte Smith. Smith seems similar to In re Alappat. Finally, the facts there are different from the facts here. Instead of Ex parte Smith being persuasive,  it is far from it.

As to applicant remarks that he has a particular, limited application and the claims do not monopolize,

With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis. The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption"). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.

Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea.

As to applicant Berkheimer argument see rejection above.

As to applicant 103 argument, see new rejection.


Conclusion
	The following prior art made of record is considered pertinent:

	A. Karmakar, N. Dey, T. Baral, M. Chowdhury and M. Rehan, "Industrial Internet of Things: A Review," 2019 International Conference on Opto-Electronics and Applied Optics (Optronix), 2019, pp. 1-6, doi: 10.1109/OPTRONIX.2019.8862436 (date of conference: 18-20 March 2019), which is considered relevant because it discloses an industrial internet, an interconnection of intelligent machines working the way they are designed, where the industrial internet of things can shield industrial system from downtime by detecting the earliest sign of malfunction and preventing their aggravations, where sensors provide in-detail report and/or information over the equipment’s status, performance and security.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681